Case 2:19-cv-14371-JEM Document 1 Entered on FLSD Docket 10/04/2019 Page 1 of 9
                                                                                        FILED ay                    ac
                                                                                                                    #    .



                                                                                             0sT 2q a jg
                       U N ITED STATE DISTRIW CO U RT FO R T E
                                                                                             ctkklollîltek
                                                                                             & D.oggla . o
                           SO UTHERN DISTRIW O F FLO RIDA                                                    xj
                                                                                                              xuj


       IsaatM athis,                                               Case No.
       Plaintift
       VS.

       Florida Departm entofCorred ions,
       Corred ionalOo cerRem ington W alker,
       OffiterAdam Gaddie,SergeantBrandon Eothran,
       Defendantts).
                                                                                 Requestinl Jurv Trail.



                         COM PG INT UNDER THE CIVILRIGHTS AW .42 U.S.C.1983



       1.PARTY INFORM ATION
       A.Plaintiff
       1.Plaintiff's Name:Isaat M athis
       Address:Dorm -C.123,Florida State Hospital,P.O.Box 1000,Chattahoochee,Florida
       32324-1000.
       Date ofBirth:1995
       Inmate/PrisonNumber:140363(AttimingofIntident.)
       VS.

       B.Defendantls)
       1.Defendant's Nam e:Florida Depa/m en'ofCorrections
       M ailing Address: Florida Departm entofCorrections,Om ee ofGeneralCounsel,501 South
       falhoun Street.Tallahassee,Florida 32399-2500.
       Sued in IndividualCapacity and OffitialCapatity.

       2.Defendant's Nam e:Rem ington W alker
       OffitialPosition:CorrectionalOfficer
   '

       Employed At:FloridaDepartmen'ofCorrettions(AttimingofIncident.)
       MailingAddress:MartinCorrectionalInstitution,1150S.W.All
                                                              (
                                                              p
                                                              J;
                                                               pIa
                                                                 EwabAoa
                                                                  l?œ                   y'n'own,
                                                 1             -   .
                                                                           #                                    2-
                                                                                                                 77-T
                                                                       .   e               Mag
                                                               G       .
                                                                           '   Ifp           Fee pd$
                                                                                 jj
Case 2:19-cv-14371-JEM Document 1 Entered on FLSD Docket 10/04/2019 Page 2 of 9



     Florida 34956
     Sued in IndividualCapatity and OffitialCapacity.

     3.Defendant'sNam e:Adam Gaddie
     Om cialPosition:CorrectionalOfiter
     EmployedAt:FloridaDepadmentofCorredions(Attiming ofIncident.)
     M ailingAddress:M a/in Corred ionalInstitution,1150 S.W .Allapattah Road, Indiantown,
     Florida 34956
     Sued in IndividualCapaciw and OffitialCapatity.

     4.Defendant'sName:Brandon Cothran
     OffitialPosition:Sergeant
     EmployedAt:FloridaDepartmentofCorredions(At'im ingofIntident.)
     M ailing Address:M artin CorrettionalInstitution,1150 S.W .Allapattah Road, Indiantown,
     Florida 34956
     Sued in IndividualCapacity and OfficialCapacity.



    ll.BASIS FOR IURISDIW ION
    Under42 U.S.C.1983,you may sue state orIocalofficialsforthe ''deprivation ofany rights,
    privileges.orim m unitiessetured by the Constitution''and federallaw .

    BringSuitAgainstState/kotalOffitials.(CivilRightsAct,42U.S.C.1983)
     111.STATEM ENT OFFAW S
     On April19.2016,Gulfdorm itory,UnitOne,M artin Corred ionalInstitution, Indiantow n,
     Florida 34956,M artin County;
    1.Atapproxim ately 1332 hours,Sergean'Cothran,om cerW alker,and om terGaddie, entered
    w ing one and ask Inm ate M athisto turn around asOo terGaddie setured his handtuffs.
    2.Atapproxim ately 1332:08 hours,Inm ate M athisishandtuffs are setured behind hisbatk
    and sitsdow n on the benth,
    3.Atapproxim a'ely 1332:48 hours,Offiter Gaddie extendshisarm stow ardsInm ate M athis
    and they appearto be engaged in a conversation.
    4.Atapproxim ately 1334 hours,Inmate M athisappearsto be speaking with offiters.
    5.Atapproximately 1335 hours.ofiterGaddiew aves hishand a'the tontrolroom officer.
    6.Atapproximately 1336 hours,Sgt.Cothran and OfficerW alkerwalk into the sally portand
    have a conversation.
    7.Atapproxim ately 1337 hours,ofiterGaddie and SergeantCothran have a conversation in
    the sally portand then they return to the wing.
    8.Atapproxim ately 1339 hours,OfficerGaddie extendshisarm stow ards Inm ate M athisand
    motionsforhim to m ove forw ard and stand.lnmate M athishesitatesand then proteedsto

                                                 2
Case 2:19-cv-14371-JEM Document 1 Entered on FLSD Docket 10/04/2019 Page 3 of 9



    m ove his body forward asifhe w asgoing to stand.OffiterGaddie then m otion forInm ate
    M athisto stop and lnmate M athiscom plies.Inm ate M athisbuttotks neveradually Ieavesthe
    bench.Oo terW alkerhesitatesfora setond rem ove histhem italagen'sfrom the hols'erand
    spraysstriking Inmate M athisin hisfacialarea.Oo cerW alkerim mediately forte lnm ate
    M athisto the floorand position him selfon Inm ate M athis batk.Oo terGaddie grabsInm ate
    M athis Iegsand then positionshimselfon top ofInm ate M athis Iegs.
    9.Atapproxim ately 1339:57 hours,Sergean'Cothran walksinsidethe sally portarea.
    10.Atapproxim ately 1340 hours,OffiterGaddie isseen speaking on hisheld radio.
    11.Atapproxim ately 1340:26 hours,SergeantCothran IeavesGulfdorm itory.
    12.Atapproxim ately 1341:11 hours,Oo terGaddie isseen talking on hishand held radio.
    13.Atapproxim ately 1342:37 hours,OffiterW alkerspraysInm ate M athisa setond tim e w i'h
    them icalagentsin the facialarea.
    14.Atapproxim ately 1343 hours,OffiterGaddie ispositioned on the inm ate's Iegsand Offiter
    w alkeris positioned on 'he inmate'sback.Inmate M athisatthistim e isseen moving his Iegs
    and fingers.how ever,notattempting to getup.
    15.Atapproxim ately 1343:49 hours,OffiterGaddie isseen talking on hishand held radio.
    16.Atapproxim ately 1344:24 hours,offiterRegina Haw kinsarrived in the dorm itory with Ieg
    restraints.Om terHaw kinsgivesthe restraintsto OffiterGaddie and then exi'sthe dorm itow .
    17.Atapproxim ately 1344:50 hours,OffiterGaddie appliesthe leg restraintsto lnm ate
    M athis.
    18.Atapproxim ately 1345:32 hours,OffiterGaddie and OffiterW alkertriesto stand Inm ate
    M athison hisfeet.Inmate M athisw ould notstand up and the offitersdiretted him batkto
    the floor.
     19.Atapproximately1346hours,CaptainJohnnyRiegel(Captain Riegel)arrivesatGulf
     dorm itoe and enterswing one.
     20.Atapproximately1346:47hours,MajorW alterSooyand MajorVittorBarberarrivedat
     Gulfdorm itow w ing one.
     21.Atapproximately 1347 hours.OffiterGaddie assistsInm ate M athisto hisfeetand sits him
     on the benth inside the w ing.
     22.Atapproximately 1347:58 hours,OffiterGaddie and Captain RiegelexitsGulfdorm itoe
     escorting Inmate M athisto tonfinem entw ithoutfunherincident.



     IV.STATEM ENT OFCLAIM S
     ln Violation ofthe,Am endm entsto the Constitution ofthe United StatesofAmerica,
     Amendm entVIII.EorrectionalOffiterRem ingtonW alker;
     1.Hesitatesfora second rem oveshisthem icalagentsfrom the holsterand spraysstriking
     lnm ate M athisin the facialarea.then,OffiterW alkerim mediately fortesInm ate M athisto
     the floorand position himselfon Inmate M athis back.
     2.Spraysstriking Inmate M athisa setond tim e with chem icalagents inthefatialarea,then
                                                 3
Case 2:19-cv-14371-JEM Document 1 Entered on FLSD Docket 10/04/2019 Page 4 of 9



    reposltionlng him selfon Inm ate M athis'sback.

    InViolation ofthe,Am endmentsto the Eonstitution ofthe United StatesofAmerita,
    Am endmentVIII.Corred ionalOffiterAdam Gaddie;
    1.Restrain Inm ate M athislegsasCorred ionalOffiterW alkeradm inistered chem icalagents
    striking lnm ate M athisinthe federalarea on m ultiple otcasions.

    InViolation ofthe,Am endmentsto the Eonstitution ofthe United StatesofAmerita,
    Am endmentVIIl.SergeantBrandon Cothran;
    1.Com mitted Prem editation M aliciousBattery wlth GreatBodily Harm w ith in intent,by
    allow ing OffiterW alkerand OfficerGaddie to unlaw fully release themitalagentsstriking
    Inmate M athisin the facialarea m ultiple timesw hile restrained,and battering Inmate M athis
    by usingextrem e butextessive use offorte m aliciously w hile restrained.

    InViolation ofthe,Am endmentsto the Eonstitution ofthe United StatesofAmerita,
    Am endmentXIV.Corred ionalOfficerRem ington W alker;
    1.Hesitatesfora setond rem oves hischem italagentsfrom the holsterand spraysstriking
    Inmate M athisin the fatialarea.then,OfficerW alkerim m ediately fortesInm ate M athisto
    the floorand position him selfon Inm ate M athisbatk.
    2.Spraysstriking Inm ate M athisa second tim e w ith them icalagentsin the fatialarea,then
    repositioning him selfon Inm ate M athis'sback.
    3.Prepared offitialdepartm entintidentand use offorte reports repoding falsely Inm ate
    M athisbetam e aggressive w ith them ,tried to m anipulate his hand restraintsand took an
    aggressive stantetowardsthe offiters.

    InViolation ofthe,Am endm entsto the Constitution ofthe United StatesofAm erica,
    Am endmentXIV.CorrectionalOfficerAdam Gaddie;
    1.Restrain Inm ate M athis IegsasCorred ionalOffiterW alkeradm inistered them italagents
    striking Inmate M athisin the federalarea on m ultiple ottasions.
    2.Prepared oo tialdepartm entincidentand use offorce reportsreportingfalsely lnm ate
    M athis betam e aggressive w iththem ,tried to manipulate his hand restraints and took an
    aggressive stantetowardsthe officers.

    In Violation ofthe,Am endm entsto the Constitution ofthe United StatesofAm erica,
    Am endm entXIV.SergeantBrandon Cothran;
    1.Com m iled Premeditation M alitiousBatteryw ith GreatBodily Harm w ith in intent,by
    allow ing OfficerW alkerand OfficerGaddie to unlawfully release them italagentsstriking
    Inm ate M athis in the fatialarea m ultiple tim eswhile restrained,and battering Inm ate M athis
    by using extrem e butextessive use offorte m aliciously w hile restrained.

    InViolationof,Ehapter.33-208.002 (8),112),114),419),RulesofCondud.CorrectionalOffiter
    Rem ington W alker;

                                                   4
Case 2:19-cv-14371-JEM Document 1 Entered on FLSD Docket 10/04/2019 Page 5 of 9



    1.Hesitatesfora setond rem oves hischem icalagentsfrom the holsterand spraysstriking
    Inmate M athisin thefatialarea.then,Oo terW alkerim m ediately forceslnm ate M athisto
    the floorand position him selfon Inm ate M athisbatk.
    2.Spraysstriking Inm ate M athisa setond time w ith them icalagentsin the fatialarea,then
    repositioning him selfon Inm ate M athis'sback.
    3.Prepared offitialdepa/m entincidentand use offorte reports reporting falsely Inmate
    M athisbetame aggressive with them,tried to m anipulate hishand restraintsand tookan
    aggressive stance towardsthe oo ters.

     lnViolationot Chapter.33-208.002(8),(123,114),119),RulesofCondutt.CorredionalOffiter
    Adam Gaddie;
    1.Res'rain Inm ate M athisIegsasCorrectionalOffiterW alkeradm inistered themitalagents
    striking Inm ate M athisin the federalarea on m ultiple ottasions.
    2.Prepared offitialdepa/m entintidentand use offorte reports reporting falsely Inmate
    M athisbetame aggressive with them,tried to m anipulate hishand restraintsand tookan
    aggressive stante towardsthe officers.

     InViolationof,Chapter.33-208.002 (8),(14),RulesofCondutt.SergeantBrandonCothran;
    1.Com mitted Prem editation M alicious Battery with GreatBodily Harm w ith in intent,by
    allow ing O'fiterW alkerand OfficerGaddie to unlaw fully release them icalagentsstriking
    lnma'e M athisin the facialarea m ultiple tim esw hile restrained,and battering lnmate M athis
    by using extrem e butexcessive use offorce m alitiouslyw hile restrained.

     lnViolationof,944.35 (3)(a)1,FloridaStatutes,M alitiousBatteryOnAnInmate.Eorredional
    OfficerRem ington W alker;
    1.Hesitatesfora setond rem oves histhem icalagentsfrom the holsterand spraysstriking
    Inmate M athisin the facialarea.then,OfficerW alkerim m ediately fortes Inm ate M athisto
    the floorand position him selfon Inm ate M athisback.
    2.Spraysstriking Inm ate M athisa setond time w ith them icalagentsin the facialarea,then
    repositioning him selfon lnm ate M athis'sback.

     InViolationof,944.35(3)(a)1,FloridaRatutes,MaliciousBatteryOnAnInmate.Correctional
    OfficerAdam Gaddie;
    1.Restrain Inm ate M athi:legsasCorrectionalOfficerW alkeradm inistered them italagents
    striking Inm ate M athisin'he federalarea on m ultiple ottasions.

    InViolation of,839.13 2A#Florida Statutes,Falsifying an PublitOffitialRecords.Correctional
    OffiterRem ington W alker;
    1.Prepared offitialdepartm entintidentand use offorce reports reporting falsely Inm ate
    M athisbetam e aggressive w ith them ,tried to m anipulate his hand restraintsand took an
    aggressive stantetow ardsthe offiters.


                                                  5
Case 2:19-cv-14371-JEM Document 1 Entered on FLSD Docket 10/04/2019 Page 6 of 9



    lnViolationof,839.132A,FloridaStatutes,Falsih ingan PublitOmtialRetords.Corredional
    OffiterAdam Gaddie;
    1.Prepared ol tialdepartmentintidentand use offorte repolsreporting falsely Inmate
    M athisbetame aggressive w ith them ,tried to manipulate hishand restraintsand tookan
    aggressive stance towardsthe offiters.



    V.IURY DEM AND
    Areyoudemandingajurytrail?              X Yes                 No


    VI.RELIEFREQUESTED
    Asa dired resultofthe above defendants Crueland UnusualPunishm ent;Plaintiffhas
    sustained PhysitalandMentalinjuriesasaresultofBrutalMalitiousBattery.The Physical
    abuse hascaused Plaintiffboth Chronicneck and batk Pains.The Plaintiffhas Iife Iong scars
    onfaceand hands.ThePlaintiff'smentalinjuriesare PTSD,SevereAnxiety,and Phobia'sof
     people.Tbe Plaintiffw akesup 3 to 4 timesa nightw ith a racing heartsweating and feeling
     Iike he'sgoing to die.Thisisa resultofreliving the attatk w hile dream ing and aw ake.The
     PlaintiffsotialIife hasbeen afected resulting in the lossofm eaningfulrelationshipsas
     Plaintiffisafraid to surround himselfaround the people ofthe public.

    Asaresult,The Plaintiffhereby seeks$700 Million inPunitive Damages.


    VII.CERTIFICATION
    As required by FederalRule ofCivilProcedure 11,Ice/ify by signing below thatto the bestof
     myknowledge,information,and belief,thistomplaint:(1)isnotbeingpresented foran
     im properpurpose,suth as'o harass,tause unnecessal delaw orneedlessly increase the tost
     ofIitigation;(2)issupported byexisting Iaw orbyanon-frivolosargumentforextending,
     modifying,orreversingexistingIaw;(3)thefadualtontentionshave evidentiarysupportor,
    w illIikely have evidential supportaftera reasonable opportunity forfurtherinvestigation or
     distovew:and (4)thetomplainto'herwisetomplieswiththe requirementsofRule 11.
    lagree to tim ely notifythe Clerk's Offite if'here isany change to my m ailing address.I
    understand thatm y failure to keep a turren'addresson flie w ith Clerk'sOffite my resultin
    the dismissalofmy case.



     DATE:49 25 1 ' PG INTIFF'SNAME: T saTzc M a'
                                                l'h4
                                                   '.$-

                                                  6
Case 2:19-cv-14371-JEM Document 1 Entered on FLSD Docket 10/04/2019 Page 7 of 9




                                    <     .
                                              . 7 f-           '       '.

                                                            Signature ofPlaintiff

                     Idetlareunderpenaltyofperjue thattheforegoingistrue andcorred.


                                                            Respetdully Sum m itted,
                                                                   .                 e
                                                        .
                                                               ,       (,,
                                                                         'c         -j.
                                                             Isaac M athis,pro sE

                                                             Florida State Hospital

                                                             Dorm-C.123

                                                             P.O .Box 10B0

                                                             Ehattahoothee,Florida
                                                             32324-1000
                                                                                                       '



         Case 2:19-cv-14371-JEM Document 1
        F9.
                                                                    C Z & '
                                             Entered on FLSD Docket 10/04/2019 Page 8 of 9
          . . i'
              l
              i
                      ..    tf-rj
                           . .
                                                                             +                     0 Y                           >
          W. .. .
           1 -
       07. - ,
               r*(;
                  àxj                                                         o K-                                      o I
             j .
               *-f+
                                                                                                                        .
                  u<
                   s .
     wO &
        c< : 1
               .>.   #u
                      .ke
                          j?                                                 *L                                     o œ
     mo
     D ,
          e.t
       .p > !
            k X=
              .r-
                  v
                                                                              +% >o >
     (
     r
     :
     1
     ,
     m
      --
       (
       '
       ao
        ..z / X
        .
     C tcp
        -',' '
             .    *. ..a
                  .      1
                       y5.
                         j
                              r
                                                                             Q + <                                               7
                                                                                                 = '-
                                                                                                    f Y
                                                                 e
                                                                 o eIJ 'c                              z
                                                                                                -> .1 w
                                                                     -
                                                                               +ö s x .
                                                                             +                     ,
                                                                                                   D                              c
                                                                                                                                  o
                                                                             n S +u c
                                                              e O -=                               q? o                               a
                                                                                                                                 .-

                                                              M o = =                                                             E
                                                               ul > eo o
                                                               Q                                                                  ö
                                                              - Dc To +o X.-




                                                      '

                                                          .->a
                                                          .
                                                          4, $  .,4
                                                                  .u
                                                          :
                                                          *,+*
                                                            :''' Ak
                                                          4 B' c'.'
                                                          .& .e.......p
                                                           .v.ksy       ,#
                                                                      .?.
                                                                      #
                                                                 :. 74.>*h%
                                                                 .

                                                                   $.

                                                                                b
                                                                             . ..     .m
                                                                             .
                                                                                    .vN
                                                                                ' .
                                                                                    '%J.x.'v:'ï:
                                                                                        7
                                                                                        . . P>f@
                                                                                               A'*'
                                                                                      wyf
                                                                                           +&
                                                                                                  flh '
                                                                                                p
                                                                                                f
                                                                                                .
                                                                                                t$.# .
                                                                                                ï.x
                                                                                                  .
                                                                                                  z
                                                                                                  %'Cy
                                                                                                     'v'# .'.
                                                                                                        .vy y
                                                                                                            a ..q
                                                                                                            =
                                                                                                       .+
                                                                                                       ..... .. .1m%. %.<-
                                                                                                           f %+ <. u #z
                                                                                                                   W .''
                                                                                                           .        A       .!
                                                                                                               ,        <.-*


Vc W
   .
          .
          O
        X
L<
.'      7 X                         O
 d        ö                         O
X 3                                 O
 o        z U                       v
d x                    l O
e .v                   ç X
@  =                   =
                       u
H </ .o.é
Case 2:19-cv-14371-JEM Document 1 Entered on FLSD Docket 10/04/2019 Page 9 of 9
